DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 11, 13 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tourette (US 8121495 B2, of record).
Regarding claim 8, Tourette (Fig. 1) discloses a system or method for stable photodiode biasing comprising: generating a reference voltage (see Vdp), a first voltage (see pre-Amp), and a second voltage (see output voltage of PD); generating a gain (see U2) output based on comparing the reference voltage to the second voltage; adjusting the second voltage, based on the gain output, by a voltage controller (form by elements M1, M2, wherein the voltage controller operates in a feedback loop from an output of a gain controller to an input of the gain controller (as can be seen from Fig. 1); controlling 
Regarding claim 11, further comprising: ensuring current flow through at least one of the voltage controller and the feedback loop using one or more bleeder currents (see transistor M3 being connected to M2).
Regarding claim 13, further comprising: filtering noise signals using a capacitor (see capacitor Cpd) connected to an output of the voltage controller.
Regarding claim 14, further comprising: providing a signal strength indicator of the photodiode (see PD) as an output of the voltage controller (see transistors M1 and M2).
Allowable Subject Matter

Claims 1-5, 7, 15-18 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 & 7 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "a programmable reference voltage controller operable to control the reference voltage based on an offset bias received from an offset bias module, wherein the offset bias is based on the first voltage; a gain controller operable to receive the reference voltage as a first input and the second voltage as a second input, wherein the gain controller is operable to 
Claims 15-18 & 20 are allowable for the same reasons as discussed above.
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 call for among others, wherein the reference voltage is adjusted based on a received offset bias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-5, 7-11, 13-18 & 20 have been considered but are moot because the new ground of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843